            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
_________________________

MELINDA D.,

                 Plaintiff,
           v.                                   Civil Action No.
                                                5:18-CV-222 (DEP)

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                 Defendant.

__________________________

APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                         HOWARD D. OLINSKY, ESQ.
300 S. State Street                       MELISSA A. PALMER, ESQ.
Suite 420
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH                     LAUREN E. MYERS, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                   ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner of Social Security, pursuant to 42 U.S.C. §' 405(g)

and 1383(c)(3), are cross-motions for judgment on the pleadings.1 Oral

argument was heard in connection with those motions on January 3, 2019,

during a telephone conference conducted on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Acting Commissioner=s

determination resulted from the application of proper legal principles and is

supported by substantial evidence, providing further detail regarding my

reasoning and addressing the specific issues raised by the plaintiff in this

appeal.

      After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

      ORDERED, as follows:

      1)     Defendant=s motion for judgment on the pleadings is



      1       This matter, which is before me on consent of the parties pursuant to 28
U.S.C. ' 636(c), has been treated in accordance with the procedures set forth in
General Order No. 18. Under that General Order once issue has been joined, an action
such as this is considered procedurally, as if cross-motions for judgment on the
pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure.

                                          2
GRANTED.

      2)    The Acting Commissioner=s determination that the plaintiff was

not disabled at the relevant times, and thus is not entitled to benefits under

the Social Security Act, is AFFIRMED.

      3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:      January 3, 2019
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
MELINDA D.,
                                   Plaintiff,

-v-                                 5:18-CV-222

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE DAVID E. PEEBLES
                      January 3, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(By telephone)

      OLINSKY LAW GROUP
      300 South State Street
      Suite 420
      Syracuse, New York 13202
      BY: MELISSA A. PALMER, ESQ.

For the Defendant:
(By telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: LAUREN E. MYERS, ESQ.




                 Hannah F. Cavanaugh, RPR
          Official United States Court Reporter
                 100 South Clinton Street
              Syracuse, New York 13261-7367
                      (315) 234-8545
                       MELINDA D. v. NANCY A. BERRYHILL                   2


 1               THE COURT:   I have before me a request for a judicial

 2   review of an adverse determination by the Acting Commissioner

 3   pursuant to 42, United States Code, Sections 405(g) and

 4   1383(c)(3).

 5               The background is as follows:   Plaintiff was born in

 6   August of 1963.    She's currently 55 years old.   She was almost

 7   49 years old at the alleged onset date of her disability and

 8   53 years of age at the time of the hearing in this matter.     She

 9   stands 5'3" inches in height and weighs approximately

10   141 pounds.

11               Plaintiff is divorced.   She has four grown children.

12   She lives in an apartment with a grandson who was 14 years old

13   at the time of the hearing in this matter in Auburn, New York.

14   Plaintiff is left-hand dominant.     She drives.   She has an 11th

15   grade education, although she did subsequently secure a GED at

16   216, although she stated at 1400 that she's a high school

17   graduate.   She attended regular classes while she was in high

18   school.

19               Plaintiff works part-time, approximately 18 hours per

20   week, for New Beginnings, which is a community support system

21   for traumatic brain injury clients, as a personal care aide.

22   Her previous employment has also included working in an adult

23   home, driving Medicaid patients to appointments, working in

24   other settings as a personal care aide, including at Seneca

25   County for the Association of Retarded Children, or ARC.


                           HANNAH F. CAVANAUGH, RPR
                                (315) 234-8545
                     MELINDA D. v. NANCY A. BERRYHILL                  3


 1              Plaintiff suffers from significant physical and

 2   mental conditions.   She experiences back pain, degenerative disc

 3   disease of the lumbar and cervical spine, scoliosis, migraine

 4   headaches, sleep apnea, asthma, a pineal cyst, Sjogren's

 5   syndrome, Sicca syndrome, bilateral osteoporosis of the knees --

 6   I'm sorry, osteoarthritis, bilateral hip bursitis, and a

 7   potential carpal tunnel syndrome issue with respect to the right

 8   hand.   She's also been diagnosed at certain points with

 9   fibromyalgia, arthritis, and arthralgia.

10              Mentally, plaintiff suffers from anxiety, major

11   depressive disorder, mood disorder.   She has been assigned a

12   Global Assessment of Functioning, or GAF, of between 60 and 65

13   on several occasions during visits to her healthcare providers.

14   The plaintiff secures treatment from a variety of sources,

15   including the Cayuga County Mental Health, Dr. Michael Pratts,

16   Nurse Practitioner Shelyagh Kennedy, and sees LMSW Lauren Walsh

17   approximately every two weeks.

18              The plaintiff's medical history is recounted in some

19   detail unusually so in the Administrative Law Judge's opinion

20   between 18 and 27 of the Administrative Transcript.   Plaintiff

21   has undergone a wide regimen of prescription medications

22   including Trazodone, Effexor, Ativan, Wellbutrin, Hydrocodone,

23   Flexeril, Citalopram, Topamax, Ventolin, Verapamil, Singulair,

24   ProAir, Gabapentin, magnesium, Symbicort, Diclofenac, and

25   Pantoprazole.


                          HANNAH F. CAVANAUGH, RPR
                               (315) 234-8545
                      MELINDA D. v. NANCY A. BERRYHILL                  4


 1               In terms of daily living, plaintiff can shower,

 2   dress, cook, perform housework, clean, do laundry, shop, watch

 3   television.   She sleeps during the day and one of her hobbies is

 4   monitoring her social media account with Facebook.

 5               Procedurally, plaintiff applied for Title II and

 6   Title XVI benefits under the Social Security Act originally in

 7   March of 2006 alleging arthritis, back issues, and headaches.

 8   The result of that was an Administrative Law Judge decision by

 9   Dennis Katz on January 30, 2009, finding that plaintiff was not

10   disabled at the relevant times.

11               Another application for Title II and Title XVI

12   benefits was filed in August of 2014 alleging an onset date of

13   July 1, 2012.   In that application, plaintiff claimed disability

14   based on depression, a mood disorder, anxiety, migraines,

15   asthma, arthritis, and scoliosis of the back.   That's at 255 and

16   269.    A hearing was conducted on December 19, 2016, by

17   Administrative Law Judge Gretchen Mary Greisler to address those

18   applications.   ALJ Greisler issued a decision on March 6, 2017,

19   unfavorable to the plaintiff.   That became a final determination

20   of the agency when the Social Security Administration Appeals

21   Council denied plaintiff's request for review on December 28,

22   2017.

23               In her decision, ALJ Greisler applied the familiar

24   five-step test for determining disability.   At step one, she

25   concluded that plaintiff had not engaged in substantial gainful


                          HANNAH F. CAVANAUGH, RPR
                               (315) 234-8545
                    MELINDA D. v. NANCY A. BERRYHILL                     5


 1   activity since July 1, 2012, the alleged onset date, although

 2   noting that plaintiff did work on a part-time basis during that

 3   period.

 4             At step two, she concluded that plaintiff suffered

 5   from severe conditions that have at least some significant

 6   impact on her ability to perform work-related functions,

 7   including migraines, pineal cyst, degenerative disc disease of

 8   the cervical spine, degenerative disc disease of the lumbar

 9   spine, scoliosis, depressive disorder, mood disorder, anxiety

10   disorder, asthma, Sjogren's syndrome, Sicca syndrome,

11   osteoarthritis of the bilateral knees, trochanteric bursitis of

12   the bilateral hips, fibromyalgia, arthritis, and arthralgia.

13             The Administrative Law Judge went on at step three to

14   conclude that those conditions do not meet or medically equal

15   any of the listed presumptively disabling conditions set forth

16   in the Commissioner's regulations, including considering

17   listings 1.02, 1.04, 3.03, 12.04, 12.06, 14.09, and 14.10.    The

18   Administrative Law Judge went through in some detail the medical

19   treatment that the plaintiff secured in connection with her

20   various conditions.

21             Before proceeding to step four, she surveyed the

22   medical and other evidence in the record and concluded that

23   plaintiff retains the residual functional capacity, or RFC, to

24   perform light work with various limitations that are set forth

25   on page 17 of the Administrative Transcript.     The -- after going


                           HANNAH F. CAVANAUGH, RPR
                                (315) 234-8545
                     MELINDA D. v. NANCY A. BERRYHILL                  6


 1   through, again, in some detail plaintiff's treatment history,

 2   the Administrative Law Judge concluded at step four that based

 3   upon the RFC finding, plaintiff could not perform her past

 4   relevant work as a personal care aide and an attendant at a

 5   children's institution.

 6              At step five, ALJ Greisler noted that if plaintiff

 7   could perform a full range of light work, a finding of no

 8   disability would be compelled by the Medical-Vocational

 9   Guidelines, or the grids, and particularly grid Rule 202.21 and

10   202.14.   The -- because of the limitations on plaintiff's

11   ability to perform a full range of light work, a vocational

12   expert was called to testify.   And based on that testimony,

13   Administrative Law Judge Greisler concluded that plaintiff could

14   perform as an order caller and a cleaner/housekeeper, not

15   withstanding her limitations.

16              As you know, my task is limited and the Court's

17   review is extremely deferential.   I must determine whether

18   correct legal principles were applied and the determination is

19   supported by substantial evidence.   With regard to the first

20   point, rejection of Dr. Chi's opinion, clearly as a treating

21   source, ordinarily his opinions would be entitled to controlling

22   weight.   However, they can be overcome, including if they are

23   inconsistent with treatment records, if they're inconsistent

24   with other medical evidence in the record, including

25   consultative examinations, although the Second Circuit clearly


                         HANNAH F. CAVANAUGH, RPR
                              (315) 234-8545
                     MELINDA D. v. NANCY A. BERRYHILL                    7


 1   has cautioned that a treating source's opinion should not be --

 2   should be carefully trumped by the opinions of a one-time

 3   consultative examiner.

 4              When determining whether a treating source opinion

 5   should be credited and given controlling weight factors should

 6   be considered, including the length of treatment relationship,

 7   frequency of examination, nature and extent of treatment

 8   relationship, the evidence supporting the treatment provider's

 9   opinion, the degree of consistency between the opinion and the

10   record as a whole, whether the opinion is given by a specialist,

11   and other evidence brought to the attention of the ALJ.

12              In this case, Dr. Chi's opinions are extremely

13   restrictive and I agree that they are not fully supported by the

14   record as a whole.    They are including Dr. Lorensen's

15   consultative exam and various treatment records including of Dr.

16   Chi.   Dr. Chi, of course, is a -- is not a specialist, he's a

17   primary care provider.    The -- it is -- when there is

18   conflicting medical opinions in the record, it is the function

19   of the ALJ to weigh those and determine what parts of each

20   should be accepted.    The opinion of Dr. Lorensen was accepted,

21   with the exception of the reaching limitation, and there was an

22   explanation given.    There simply wasn't any empirical objective

23   evidence suggesting that plaintiff had a limitation on reaching.

24   In fact, at page 590 of the Administrative Transcript, in her

25   function report she indicated that she did not have any


                           HANNAH F. CAVANAUGH, RPR
                                (315) 234-8545
                      MELINDA D. v. NANCY A. BERRYHILL                    8


 1   difficulty in reaching.

 2              In terms of stress, clearly Dr. Noia indicated a

 3   moderate to marked limitation on stress.   Dr. Harding, however,

 4   who reviewed the record, did not find a limitation to that

 5   extent.   In any event, the RFC did take into account a

 6   limitation on work-related stress and specifically concluded

 7   that plaintiff can handle reasonable levels of simple

 8   work-related stress and went on to explain the meaning of that.

 9              The rejection of absenteeism was explained as

10   speculative.    And although I credit plaintiff's counsel for a

11   creative argument concerning the number of appointments, I don't

12   minimize that plaintiff clearly would be absent on occasion for

13   treatment from her medical providers, I think it is a leap to

14   say that she would be absent for two full days a month to attend

15   appointments.

16              And the last issue that I had concern with was the

17   potential conflict between the DOT order caller description and

18   the requirement potentially of tandem work and the RFC, which

19   appears to limit joint efforts with co-workers.     It is true, as

20   defendant's counsel argued, that the -- that there could be some

21   interaction with co-workers consistent with the RFC and -- but

22   if there was -- if there is a perceived conflict, then SSR 00-4p

23   would require the vocational expert to explain and reconcile the

24   conflict, and that is consistent with this Court's decision in

25   Bevens v. Colvin, 2015 WL 5750083, and Carbee v. Commissioner at


                          HANNAH F. CAVANAUGH, RPR
                               (315) 234-8545
                       MELINDA D. v. NANCY A. BERRYHILL                  9


 1   2018 WL 333516, both from this district.

 2                However, even assuming for the sake of argument that

 3   there was a conflict that should have been reconciled pursuant

 4   to that Social Security ruling in those cases, the error is

 5   harmless because there was also the position of housekeeper,

 6   which the vocational expert stated, based on her RFC, plaintiff

 7   is capable of performing and, therefore, because there are

 8   sufficient numbers of housekeeping positions in the national

 9   economy, the Commissioner carried her burden at step five of the

10   sequential test.

11                So I do not find that the determination was the

12   result of an application of incorrect legal principles and/or is

13   not supported by substantial evidence, so I will grant judgment

14   on the pleadings to the defendant and dismiss plaintiff's

15   complaint.

16                Thank you both for excellent presentations.

17                MR. PALMER:    Thank you, your Honor.

18                MS. MYERS:    Thank you, your Honor.

19                (Time noted:   10:49 a.m.)

20

21

22

23

24

25


                           HANNAH F. CAVANAUGH, RPR
                                (315) 234-8545
                    MELINDA D. v. NANCY A. BERRYHILL                  10


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, Official Court

 6   Reporter, in and for the United States District Court for the

 7   Northern District of New York, DO HEREBY CERTIFY that pursuant

 8   to Section 753, Title 28, United States Code, that the foregoing

 9   is a true and correct transcript of the stenographically

10   reported proceedings held in the above-entitled matter and that

11   the transcript page format is in conformance with the

12   regulations of the Judicial Conference of the United States.

13

14                       Dated this 3rd day of January, 2019.

15

16                                 X___________________________

17                                 HANNAH F. CAVANAUGH, RPR

18                                 Official U.S. Court Reporter

19

20

21

22

23

24

25


                        HANNAH F. CAVANAUGH, RPR
                             (315) 234-8545
